WANAMAKER, J.
1. Municipalities have full power to regulate oi control the use of their own streets.
2. In such control or regulation a municipalitj may make any reasonabl classification of vehiculaj traffic in the use of said streets. ‘
3. The judgment of a legislative body as to i reasonable classification cannot be questioned, except when it is in clear conflict with some express provision of state or federal constitution.
Judgment affirmed.
Marshall, C. J., Day and Allen, JJ., concur. Robinson, J., concurs in proposition 2 of the syllabus anc in the judgment in cause No. 17914. Jones anc Matthias, JJ., concur in the judgement in cause No 17914. Matthias, J., concurs in the judgment ir cause No. 17858.